Exhibit 10.34

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

TECHNOLOGY SERVICES AGREEMENT

THIS TECHNOLOGY SERVICES AGREEMENT (“Agreement”) is made this 24th day of
February, 2006 by and between Santa Barbara Bank & Trust (“SBBT”), a division of
Pacific Capital Bank, N.A., a national banking association, with its principal
office at 5770 Oberlin Drive, San Diego, CA, and Jackson Hewitt Technology
Services Inc (“JHTSI”), a Delaware corporation, with its principal office at 100
Arthur Andersen Parkway, Sarasota, Florida 34232.

RECITALS

WHEREAS, Jackson Hewitt Inc. (“JHI”) (i) is the franchisor of the Jackson Hewitt
Tax Service® tax preparation system to independently owned and operated
franchisees (“Franchisees”) and (ii) through Tax Service of America, Inc., a
wholly owned subsidiary, owns and operates Jackson Hewitt Tax Service locations
(“Corporate Stores,” and together with Franchisees, “electronic return
originators” or “EROs”); and

WHEREAS, the EROs provide income tax return preparation with electronic filing
and related services to customers; and

WHEREAS, SBBT offers products to customers of tax service companies; and

WHEREAS, SBBT desires to offer and provide certain financial products to
customers of certain EROs designated by JHI from time to time, and JHI desires
that SBBT provide such services, on the terms and subject to the conditions
hereinafter set forth (the “Program”); and

WHEREAS, JHI and SBBT have entered into that certain Program Agreement of even
date herewith respect to the Program (the “Program Agreement”); and

WHEREAS, SBBT desires, and JHTSI agrees to provide, certain technology services,
personnel and related support to SBBT and EROs in connection with the Program.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

TERMS AND CONDITIONS

 

1. General Terms.

 

  1.1. Additional Definitions: The following additional definitions apply for
purposes of this Agreement:

 

  (a) “Accelerated Check Refund” or “ACR” shall mean a non-loan financial
product through which a Customer’s federal and/or state income tax refund (as
identified in IRS Form 8453 and any applicable state tax form, respectively) is
deposited into an account established by SBBT and (i) disbursed, net of
authorized fees and charges, to the Customer by (x) check or (y) debit card, or
(ii) disbursed, net of authorized fees and charges and via an automated clearing
house credit (“ACH”) to the Customer’s designated bank account in the case of
“Assisted Direct Deposit” or “ADD”. Except as otherwise specifically noted, all
references hereafter in this Agreement to ACRs shall also include ADDs.

 

  (b) “Business Day” shall mean any day that is not a Saturday, Sunday, legal
holiday or other day on which banks in either the state of New York or the state
of California are required or permitted to be closed.

 

1



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

  (c) “Customer” shall mean a Jackson Hewitt Tax Service customer that was also
a customer of SBBT or another financial institution that provided financial
products facilitated by EROs and such customer received a RAL, a funded Federal
ACR, or a funded State ACR from SBBT or such other financial institution. For
purposes of this definition, joint borrowers or joint recipients of such a
financial product shall constitute one “Customer” and a customer that receives
both a RAL or funded Federal ACR and a funded state ACR shall count as two
“Customers”.

 

  (d) “Financial Product” shall mean any product offered by SBBT under the
Program, including, without limitation, a RAL, Money NowSM Loan, ACR, and HELP®
Loan and any similar or modified product offered from time to time.

 

  (e) “Money Now Loan” means a loan based on, among other things, the Customer’s
anticipated Federal income tax refund, with proceeds of such loan available on
the same day the loan is approved by SBBT, offered during a Tax Season.

 

  (f) “Refund Anticipation Loan” or “RAL” shall mean a loan to a Customer based
upon, among other things, the Customer’s anticipated federal income tax return
refund (as identified in IRS Form 8453 or similar form , subject to any
limitations that may be imposed thereon due to the application of certain
underwriting criteria or other factors.

 

  (g) [*]

 

  (h) “Tax Season” shall mean the period beginning on January 2 of a calendar
year and ending on the last day an individual is permitted to file a federal
income tax return with the IRS without extension, typically April 15 of such
calendar year.

 

  1.2. The Services. In advance of each Tax Season, JHTSI and SBBT shall
mutually agree on the technology needs related to the Program for the Tax Season
(or other related period) including systems and software modification,
incorporation and implementation of specifications in, and the coordination of
systems between, Profiler®, the Jackson Hewitt Tax Service electronic filing
software program and the related systems and servers (“Profiler”) and SBBT’s
systems (collectively, the “Services”). JHTSI agrees that it shall provide the
agreed upon Services. JHTSI shall provide additional technology services upon
the terms and conditions to be agreed in writing with SBBT. This Agreement
applies to the services set forth herein to be performed in connection with the
facilitation of Financial Products by Jackson Hewitt Tax Service locations
during the Tax Season.

 

  1.3. Deliverables. In advance of each Tax Season, JHTSI and SBBT shall agree
in writing as to the deliverables required under this Agreement for the Tax
Season (or other related period) and the timeline of the required deliverables.
JHTSI agrees that it shall provide the agreed upon deliverables. In the event
the parties are unable to reach agreement on the scope of deliverables or
related timeline, the parties shall seek the assistance of a mediator to assist
them in such efforts. JHTSI shall use reasonable efforts to implement all
requested deliverables, but shall not be held liable for matters not completed
for the beginning of a Tax Season if such requests have been agreed to after
August 31st preceding a Tax Season.

 

  1.4 New Financial Products. If new Financial Products are introduced into the
Program pursuant to the terms and conditions of the Program Agreement, the
parties shall devote sufficient time and resources to implement technology
solutions for such new Financial Products.

 

2



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

  1.5 Fees. In consideration of the rights granted to SBBT herein and the
performance of services, delivery of deliverables and expenses incurred by JHTSI
in connection with the Program, SBBT shall pay to JHTSI fees as follows, subject
to Section 5.3 hereof:

 

  (a) SBBT shall pay to JHTSI for Tax Season 2006 [*].

 

  (b) SBBT shall pay to JHTSI for Tax Season 2007 [*].

 

  (c) SBBT shall pay to JHTSI for Tax Season 2008 [*].

 

  (d) The above consideration shall be paid in three equal monthly installments
no later than the last Business Day of January, February and March of such Tax
Season. JHI shall have the right to direct SBBT to make payments directly to
other entities or third parties with SBBT’s prior written consent.

 

  (e) The parties agree that JHTSI shall have no right to any fees earned by
SBBT in connection with its offering Financial Products. The parties agree that
SBBT is the sole owner of the Financial Products made under the Program.

 

  1.6 Additional Fees. For each Tax Season under this Agreement, SBBT shall pay
additional consideration to JHTSI for additional services performed and
additional resources required to support expansion in the Program over such Tax
Seasons. [*]

 

2. JHTSI’s Obligations and Procedures. JHTSI agrees, in connection with the
operation of the Program, to perform, and enable ProFiler® to perform as
applicable, the following specific duties:

 

  2.1 Personnel. JHTSI shall devote a sufficient number of employees to meet its
obligations under this Agreement.

 

  2.2 Training. JHTSI shall devote a sufficient number of employees and level of
resources to provide training to EROs and corporate staff in connection with the
operation of Profiler in connection with the Program.

 

  2.3 System Errors. JHTSI shall consult with SBBT to develop a system for
eliminating transmission errors, to the extent practicable.

 

  2.4 Support. JHTSI shall operate a call center to support EROs in connection
with the operation of Profiler as it relates to the facilitation of the Program.

 

  2.5 Computer Network. JHTSI shall establish and maintain a technology and
communication center, at a location designated by JHTSI, for use in
electronically transmitting returns, applications and other related materials to
SBBT. JHTSI shall back up all Customer and other data related to the Program on
at least a daily basis.

 

  2.6 Transmission of Customer Information. After JHTSI has transmitted the
Customer’s income tax return to the Internal Revenue Service (“IRS”) and
received from the IRS acknowledgment of its acceptance thereof and the debt
indicator relating thereto (to the extent provided) as described by Chapter 3 of
the IRS e-file Handbook for Authorized IRS e-file Providers of Individual Income
Tax Returns (Publication 1345, including Rev. Proc. 2000-31), as the same may be
amended from time to time (the “Notification”), JHTSI shall electronically
transmit to SBBT all data required to be extracted from the IRS transmission
file and the SBBT customer application in accordance with SBBT’s Refund
Anticipation Loan File Layouts and Specifications (“Specifications”), which
shall be provided to JHTSI no later than the November 1 immediately preceding
each tax season and shall be incorporated herein by reference, together with
information, if any, received in the Notification. JHTSI

 

3



--------------------------------------------------------------------------------

    shall not transmit any Application information for a Money Now Loan which
does not also make application for a RAL. Notwithstanding the foregoing, if SBBT
shall notify JHTSI (as described in Section 3.1) that it is no longer accepting
Applications from an ERO, then JHTSI shall immediately halt all transmissions to
SBBT in respect of such ERO. In the event it no longer becomes feasible to
process Applications in the manner specified in this Section 2.6 due to
circumstances beyond the control of the parties, then the parties shall endeavor
in good faith to take all commercially reasonable actions necessary to promptly
modify the Program so as to resolve the problems.

 

  2.7 Check Disbursements; Lost Checks; Check Reconciliations.

 

  (a) Check Disbursements. If a Customer has chosen an SBBT cashier’s check as
the method of disbursement, then upon receipt of notice from SBBT that it has
approved a Customer’s RAL Application, or that the IRS has funded a Customer’s
ACR, JHTSI shall transmit a check print authorization to the ERO to permit the
ERO to print a disbursement check from the consecutively numbered blank check
stock supplied to it by SBBT. Such check shall evidence the amount of the RAL,
Money Now Loan or ACR, less all fees and charges authorized by the Customer to
be deducted therefrom, and shall bear an imprint of the facsimile signature of
an authorized SBBT signatory as provided by SBBT.

 

  (b) Check Reconciliations. JHTSI shall immediately transmit to SBBT a check
reconciliation file, the content and layout of which are described in the
Specifications, with respect to each check as to which it has received from the
ERO confirmation that the check was printed.

 

  2.8 Data Processing Systems.

 

  (a) SBBT Communications. During the Term, JHTSI shall develop, maintain and
operate data processing systems and programs that are capable of electronically
transmitting and receiving all information, records and file formats required by
the Specifications. Except as limited by Section 9.1 hereof, JHTSI shall be
responsible for any losses directly attributable to the failure of JHTSI’s data
processing systems and programs to electronically transmit and receive records
and files in accordance with the requirements set forth in the Specifications.

 

  (b) Electronic Filing Software. JHTSI shall distribute to each participating
ERO its proprietary electronic filing software, ProFiler®, which shall
(i) enable the ERO to prepare accurately and electronically file returns to the
IRS through JHTSI and (ii) accurately populate the Truth-in-Lending Act
Disclosure Statement, applicable State Disclosure Documents and Applications
based upon information input by the tax preparer.

 

  (c) Check Writing Software. JHTSI shall distribute to each participating ERO a
check writing program, which program shall permit (i) checks to be written only
in the name of the proper Customer and only in the amount approved by SBBT,
(ii) the printing of the Disclosure Statement (the text of which shall have been
prepared by SBBT and reviewed by JHTSI) on a perforated stub of the SBBT blank
check form, and (iii) the printing of additional disbursement checks in the
event that additional funds are received and owing to the Customer.

 

  (d) Software. SBBT shall provide no fewer than 30 test transmissions on or
before December 1st preceding each tax season during the Term to ensure accuracy
and functionality of all such software which test cases will be performed by
JHTSI which results shall be shared with SBBT. Based on the results of the test
cases, SBBT shall

 

4



--------------------------------------------------------------------------------

    approve or disprove software implemented for use in connection with the
performance of this Agreement, including software that is embedded in, or
otherwise is utilized in connection with, ProFiler.

 

  (e) Disaster Recovery Plan. JHTSI shall maintain adequate business resumption
and disaster recovery plans. The plans shall be periodically tested by JHTSI and
the results of the tests shall be shared with SBBT.

 

  (f) Insurance. JHTSI shall maintain commercial general liability and errors
and omissions insurance coverage in amounts appropriate for its operations.

 

3. SBBT’s Obligations and Procedures.

 

  3.1. Program Deliverables. SBBT shall cooperate and consult with JHTSI in
accordance with Article 1 to agree on deliverables for a Tax Season and the
related timeline.

 

  3.2 Systems.

 

  (a) Unless required by applicable laws rules and regulations (“Applicable
Law”), SBBT shall not alter its existing systems and software without first
obtaining the written consent of JHTSI to ensure compatibility of the proposed
modifications such that they will not adversely affect the offering of Financial
Products under the Program or render JHTSI unable to operate or use with
Profiler as it currently exists. SBBT shall cause its systems to communicate
with Profiler, including such that Applications can be transmitted to SBBT and
responses to the Applications can be received by JHTSI, Profiler and the Jackson
Hewitt Tax Service office locations.

 

  (b) SBBT acknowledges that Profiler is distributed to Jackson Hewitt Tax
Service offices nationally and to EROs through multiple locations and not all of
which will participate in the Program or Profiler as it relates to the Program
as developed under this Agreement and that certain Program requirements or
requests as they relate to Profiler will not be reasonable or practicable due to
the needs and requirements of Jackson Hewitt, and the operation of Jackson
Hewitt’s business and Profiler. Toward that end, SBBT agrees that it will use
its commercially reasonable efforts to accommodate reasonable requests of JHTSI
with respect to the deliverables and Program to ensure that JHTSI’s programs are
not inconsistent, impractical or unduly burdensome on JHTSI or the operation of
the Jackson Hewitt Tax Service business.

 

  (c) SBBT shall provide JHTSI with all necessary information needed from SBBT
or the Originator to create and populate required documents, including
information related to the deposit account for Customers created for the
respective Financial Product.

 

  3.3 Availability. SBBT shall be available during business hours and reasonably
at all other times for consultation to JHTSI to assist in timely completion of
deliverables and continuation of operations during Tax Season.

 

  3.4 SBBT acknowledges and agrees (i) to keep all information with respect to
Profiler and the modifications and developments hereunder confidential; and
(ii) that JHTSI maintains sole and exclusive ownership rights in Profiler as
modified, and further disclaims on behalf of itself and all other persons any
ownership or purported ownership rights in the same.

 

  3.5 Reports. SBBT shall provide weekly reports to JHTSI describing all ACH
transmissions from the IRS to SBBT and all paid items, and covering such other
matters and in such form as JHTSI reasonably may request. SBBT covenants and
agrees that each such report will be true, correct and complete in all respects.

 

5



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants.

 

  4.1. Each party represents and warrants to the other that (i) it is a
corporation or national banking association in good standing under the laws of
its jurisdiction of incorporation or formation and is duly qualified to transact
business in each jurisdiction in which the operation of its business or the
ownership of its properties requires such qualification (except where the
failure to so qualify would not have a material adverse effect on its business);
(ii) its execution and delivery of this Agreement does not and will not violate
its Certificate of Incorporation or charter or breach or constitute a default
under any agreement or arrangement to which it is a party; (iii) it has the
legal right to enter into and perform its obligations hereunder; (iv) its
execution and delivery hereof has been duly authorized by all necessary
corporate action on its part and this Agreement constitutes its legal and
binding agreement, enforceable against it in accordance with its terms; and
(v) its Marks (as defined in the Program Agreement) do not infringe upon the
intellectual property rights of any third party.

 

  4.2. SBBT covenants to and agrees with JHTSI that it shall comply with all
Applicable Laws, rules and regulations in connection with the offer and sale of
Financial Products and the performance of its obligations under this Agreement.
Without limiting the foregoing, SBBT covenants and agrees that its evaluation
and processing of Applications, its provision and documentation of loans, the
fees charged by it for such loans and its activities involving the collection of
outstanding RALs shall comply with all applicable state and federal laws, rules
and regulations, including, without limitation, the Truth-In-Lending Act (15
U.S.C. Sec 1601-1667), the Equal Credit Opportunity Act (15 U.S.C. Sec.
1691-1691f), the Electronic Fund Transfer Act (15 U.S.C. 1693, et seq.) and
other applicable provisions of the Consumer Credit Protection Act (15 U.S.C Sec.
1601).

 

  4.3. Each party further covenants to and agrees with the other that it shall
fulfill its obligations hereunder in a diligent and timely fashion, consistent
with the best practices in the industry; that all hardware, software, processes
and procedures each party uses in providing the services hereunder are owned or
properly licensed to such party and will not violate the trademark or copyright
rights, right of publicity or privacy of, or constitute libel or slander
against, or involve plagiarism or violate any other rights of, any person or
entity and that such party’s use of them will comply with all Applicable Laws;
that all processing systems, software and hardware, and policies or procedures
used by each party and all rules and protocols covering such party’s employees,
agents and independent contractors providing services hereunder, contain
protections and security enhancements, consistent with industry standards, and
provide safeguards and system protections, consistent with industry standards,
to prevent hacking, viruses, security breaches, loss of data, any breach of the
Gramm-Leach-Bliley Act and applicable regulations promulgated thereunder, any
breach of the confidentiality provisions hereof, identity theft and fraud
against JHTSI and Customers effecting transactions contemplated by this
Agreement.

 

  4.4. JHTSI covenants to and agrees with SBBT that it shall comply with all
applicable Program Protocols (as defined in the Program Agreement) and
Applicable Law in connection with the performance by it of its obligations under
this Agreement.

 

5. Term and Termination.

 

  5.1. Term. This Agreement shall be effective upon its execution and be deemed
effective as of January 1, 2006 and applicable to the Program for Tax Seasons
2006, 2007 and 2008 and all related periods. This Agreement shall terminate and
expire on October 31, 2008, unless extended in accordance the terms of this
Agreement (the “Term”).

 

6



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

  5.2. Termination by Either Party. Either party may at its option terminate
this Agreement upon twenty (20) days’ prior written notice if (i) the other
party has materially breached any of the terms hereof and has failed to cure
such breach within such twenty-day period; or (ii) immediately upon receipt of
written notice of termination of the Program Agreement; provided however if it
is ultimately determined that the Program Agreement was wrongfully terminated,
then such party shall be liable for wrongful termination under this Agreement.
In addition, either party may terminate this Agreement, immediately upon notice
to the other party, upon (x) the filing by or against the other party of any
petition in bankruptcy or for reorganization or debt consolidation under the
federal bankruptcy laws or under comparable law; (y) the other party’s making of
an assignment of all or substantially all of its assets for the benefit of
creditors; or (z) application of the other party for the appointment of a
receiver or trustee of its assets.

 

  5.3 In the event of a delivery of a termination notice under Section 5.2
(ii) that is the result of a termination notice under Section 9.2 (ii) of the
Program Agreement, and there has been a notice under Section 9.4 of the Program
Agreement, then SBBT shall have the right to [*]. Any disputes under this
Section shall be resolved at the same time, in the same manner and in the same
proceeding, as disputes under Section 9.4 of the Program Agreement.

 

  5.4 Continuation of Program. In the event of a termination of the Program
under the Program Agreement during a Tax Season, both parties shall continue to
provide the Program through the end of such Tax Season, unless otherwise agreed
in writing by the parties, and all the relevant provisions of and obligations
under this Agreement and the Technology Services Agreement shall survive until
such obligations have been completed including any payment obligations for such
Tax Season. The foregoing shall not be applicable if such termination is a
result of an event whereby SBBT and its affiliates are ceasing as a business
offering all financial products through transmitters and tax preparation
companies in total. In addition, either party may elect to discontinue the
Program during a Tax Season if the termination is due to the material, uncured
breach of the other party under Section 5.2(i) or an event with respect to the
other party described in the last sentence of Section 5.2 occurs.

 

  5.5 Termination by JHTSI. JHTSI may terminate this Agreement immediately after
a good faith discussion as to alternatives if SBBT’s processing systems are not
available for any reason (including any Force Majeure Event, as defined in
Section 9.2) for five (5) consecutive days or more during any Tax Season, or for
30 consecutive days or more during any other time.

 

6. Ownership of Loans.

The parties agree that SBBT will be the sole owner of the Financial Products
made under the Program. In addition, SBBT shall have the authority to transfer
or assign such Financial Products at any time, provided that SBBT shall continue
to be liable for any violation of law of such transferee or assignee. Without
limiting the foregoing, (i) any such transfer or assignment (a) shall comply
with all Applicable Laws, rules and regulations, and (b) shall not cause SBBT to
breach any of its representations or obligations hereunder, and (ii) the
transferee or assignee shall (a) represent, warrant and covenant to comply with
all Applicable Laws, rules and regulations in the servicing and collection of
such loans, (b) agree to provide customer service at a level at least as high as
that offered by SBBT and (c) demonstrate to SBBT’s reasonable satisfaction the
ability to comply with such representations, warranties and covenants.

 

7



--------------------------------------------------------------------------------

7. Confidential Information.

 

  7.1. Confidentiality Rights of the Parties. The parties hereto understand that
implementation and operation of the Program involves the use of certain systems,
computer programs, marketing, product development, risk management, strategy
data and other information, including business information and trade secrets
(“Proprietary Information”) that are proprietary to the respective parties. Each
party shall safeguard all Proprietary Information made available to it by the
other party, taking reasonable precautions to withhold the same from disclosure
to the same extent that it would safeguard its own confidential information and
data. Such Proprietary Information shall not include information which is
(i) shown to have been known by the receiving party prior to disclosure to it by
the other party, (ii) generally known to others engaged in the same trade or
business as the furnishing party, (iii) available to the public through no act
or omission by the receiving party or its representatives or professional
advisors, or (iv) which is rightfully obtained by the receiving party from third
parties (other than professional advisors or other representatives) without
restriction of confidentiality. In addition to the foregoing, SBBT specifically
agrees not to make copies of or to disclose to any other person or firm, other
than to employees of SBBT who need-to know such information in order to perform
SBBT’s obligations under this Agreement and who have agreed to be bound by this
Article 7, any Proprietary Information (including, without limitation, the names
of EROs or Customers or any other identifying information obtained through its
relationship with JHTSI as set forth in this Agreement) for any purpose other
than performing its obligations hereunder. The foregoing sentence shall not
preclude SBBT from using its own records of loans which were declined under the
Program as reference material in the event any Customer whose Application was
declined subsequently applies directly to SBBT for a loan.

 

  7.2. Privacy. No party shall make any unauthorized disclosure of or use any
personal information of individual consumers which it receives from the other
party or on the other party’s behalf other than to carry out the purposes for
which such information is received, and each party shall comply, to the extent
applicable, with the requirements of the implementing regulations of Title V of
the Gramm-Leach Bliley Act of 1999, specifically including, 16 Code of Federal
Regulations, Chapter I, Subchapter C, Part 313.11 and 313.13. JHTSI and SBBT
shall each adopt and maintain a comprehensive privacy policy with respect to its
handling of the personal information of individual Customers submitted by such
Customers to JHTSI. JHTSI’s and SBBT’s privacy policy shall be available on its
Internet web sites and each shall comply with the provisions of such privacy
policy.

 

8. Indemnification.

 

  8.1. Indemnification by JHTSI. JHTSI shall indemnify, defend and hold harmless
SBBT, its affiliates and their respective officers, directors and employees from
and against any and all expenses and costs (including reasonable attorney’s fees
and court costs) or liabilities (including amounts paid in settlement) incurred
by SBBT in connection with any third party claim, dispute, controversy or
litigation (individually, a “claim”) arising out of or resulting from
(i) JHTSI’s violation or alleged violation of Applicable Law (except when such
violation or alleged violation is directly caused by JHI’s compliance with
Program Protocols); (ii) any material breach by JHTSI of any representation,
warranty, covenant or agreement hereunder or (iii) the negligence or willful
misconduct of JHTSI in connection with the performance by it of its obligations
under this Agreement.

 

  8.2. Indemnification by SBBT. SBBT shall indemnify, defend and hold harmless
JHTSI, its affiliates, and their respective officers, directors, employees and
agents, from and against any and all expenses and costs (including reasonable
attorney’s fees and court costs), or liabilities (including amounts paid in
settlement) incurred by any of them in connection with any third

 

8



--------------------------------------------------------------------------------

    party claim, dispute, controversy or litigation (individually, a “claim”)
arising out of or resulting from (i) the Program Protocols; (ii) the offer and
sale of Financial Products hereunder (excluding any acts or omissions by the ERO
with respect to such offer and sale, except if the claim is directly caused by
the ERO acting in a manner expressly required by, or omitting to act in a manner
expressly prohibited by, the Program Protocols); (iii) any violation or alleged
violation of Applicable Law (including, without limitation, the Truth in Lending
Act or any regulation of the Federal Reserve Board or other applicable federal
or state banking or consumer finance laws or regulations) by SBBT, the Financial
Products or the Program Protocols, (iv) any material breach by SBBT of any
representation, warranty, covenant or agreement hereunder; or (v) the negligence
or wilful misconduct of SBBT in connection with the performance by it of its
obligations under this Agreement.

 

  8.3. Procedures. The indemnitee shall promptly notify the indemnitor in
writing of any claim that may be the subject of indemnification under this
Article 8, and shall promptly tender to the indemnitor sole control of the
defense and any settlement thereof; provided, however, that the failure of an
indemnitee to so notify the indemnitor shall not relieve the indemnitor of its
indemnification obligations hereunder to the extent that such failure does not
actually prejudice the indemnitor with respect to such claim; and provided,
further that the indemnitor shall not compromise or settle any claim or action
without the prior approval of the indemnitee. The indemnitee shall have the
right (but not the obligation) to defend such action or proceeding by retaining
attorneys of its own selection to represent it at the indemnitor’s reasonable
expense; provided that the indemnitor shall in all events have the right to
participate in such defense; and provided further that the indemnitee shall not
compromise or settle any such claim or action without the prior approval of the
indemnitor.

 

9. Limitation of Liability.

 

  9.1. Consequential Damages. No party will be liable to the other party for
incidental, special, indirect or consequential damage, or loss of profits,
income, use or other benefits, arising out of or in connection with the
performance of its obligations under this Agreement or any failure of such
performance; unless such damage or loss is subject to the indemnification
provisions of this Agreement or arises from that party’s gross negligence or
willful misconduct.

 

  9.2. Force Majeure. Notwithstanding any other provision herein to the
contrary, either party shall be excused from performance hereunder for failure
to perform any of the obligations if (i) such failure to perform occurs by
reason of any of the following events (“Force Majeure Events”): act of God,
fire, flood, storm, earthquake, tidal wave, communications failure, sabotage,
war, military operation, terrorist attack, national emergency, mechanical or
electrical breakdown, general failure of the postal or banking system, civil
commotion, strikes, or the order, requisition, request or recommendation of any
governmental agency or acting governmental authority, or either party’s
compliance therewith or government proration, regulation, or priority, or any
other similar cause beyond either party’s reasonable control and (ii) such Force
Majeure Event is beyond such party’s reasonable control. The party excused from
performance shall be excused from performance (i) only after notice from the
party whose performance is impaired, (ii) only during the continuance of the
Force Majeure Event and (iii) only for so long as such party continues to take
reasonable steps to mitigate the effect of the Force Majeure Event and to
substantially perform despite the occurrence of the Force Majeure Event. The
party whose performance is not impaired may terminate this Agreement upon five
(5) consecutive days’ notice during any tax season or upon thirty
(30) consecutive days’ notice at any other time, effective immediately upon
written notice to such party.

 

9



--------------------------------------------------------------------------------

10. Commitment to Negotiation; Mediation and Arbitration of Disputes.

 

  10.1. Negotiation. Except with respect to either party’s wrongful use of the
Marks of the other party for which the aggrieved party may seek injunctive or
such other relief as such aggrieved party may deem appropriate, or litigation
brought against JHTSI by third parties, neither party shall institute any
proceeding in any court or administrative agency or any arbitration to resolve a
dispute between the parties before that party has sought to resolve the dispute
through direct negotiation with the other party. If the dispute is not resolved
within three weeks after a demand for direct negotiation, the parties shall then
attempt to resolve the dispute through mediation and/or arbitration as provided
in this Article 10.

 

  10.2. Scope of Arbitration. Except for either party’s wrongful use of the
Marks for which the aggrieved party may seek injunctive or such other relief as
such aggrieved party may deem appropriate, or litigation brought against JHTSI
by third parties, all controversies, disputes or claims between JHTSI and SBBT
(and any owners, guarantors, affiliates and employees of SBBT, if applicable,
but in no event shall any of such owners, guarantors, affiliates and employees
be deemed third-party beneficiaries of this Agreement), arising out of or
related to: (i) this Agreement or any other related agreement between JHTSI and
SBBT, or any provision of any such agreements; (ii) the relationship of the
parties; (iii) the validity of this Agreement or any other related agreement
between JHTSI and SBBT or any provision of any such agreements; or (iv) any
problem arising from the undertakings hereunder, will be submitted for
mediation, as set forth below in Section 10.3 and, in the event mediation is not
demanded by a party or does not result in a resolution of the dispute, for
binding arbitration to the New York, New York office of the American Arbitration
Association on demand of either party. SBBT agrees to cause its owners,
guarantors, affiliates and employees of SBBT reasonably likely to be involved in
such controversies, disputes and claims to agree to be bound by the provisions
of Sections 10.2, 10.3, 10.4, 10.5 and 10.6 hereof.

Such arbitration proceeding will be conducted in New York, New York and will be
heard by a panel of three arbitrators in accordance with the then current
Commercial Arbitration Rules of the American Arbitration Association, provided
that the Federal Rules of Evidence shall be applicable to the arbitration
hearing and any evidence obtained for or presented at the hearing and that the
arbitrators shall be attorneys familiar with the Federal Rules of Evidence. All
other matters relating to arbitration will be governed by the Federal
Arbitration Act (9 U.S.C. §§ 1 et seq.) and not by any state arbitration law.

The decision and award of the arbitrators will be binding and conclusive upon
both JHTSI and SBBT, and enforceable in any court of competent jurisdiction. The
arbitrators have the right, in their discretion, to award or include in the
award any lawfully appropriate relief (including, punitive damages) and to
assess costs or expenses to one or both parties and may award attorneys’ fees
and legal costs to the prevailing party as part of such award, provided that the
arbitrator will not have the right to declare any Mark generic or otherwise
invalid.

JHTSI and SBBT agree to be bound by the provisions of any limitation on the
period of time in which claims must be brought under Applicable Law or this
Agreement, whichever expires earlier. JHTSI and SBBT further agree that, in
connection with any such arbitration proceeding, each must submit or file any
claim which would constitute a compulsory counterclaim (as defined by Rule 13 of
the Federal Rules of Civil Procedure) within the same proceeding as the claim to
which it relates. Any such claim which is not submitted or filed as described
above will be forever barred.

Each party agrees that arbitration will be conducted on an individual, not a
class-wide, basis, and that an arbitration proceeding between JHTSI and SBBT may
not be consolidated with any other arbitration proceeding between JHTSI and any
other person, corporation, limited liability company or partnership, provided
that JHTSI or SBBT may consolidate any arbitration

 

10



--------------------------------------------------------------------------------

proceeding commenced under this Section 10.2 with any arbitration proceeding
commenced by JHI, JHTSI or SBBT under any other agreement executed in connection
herewith including without limitation the Program Agreement.

Notwithstanding anything to the contrary contained in this Section, JHTSI and
SBBT shall each have the right in a proper case to obtain temporary restraining
orders and temporary or preliminary injunctive relief from a court of competent
jurisdiction; provided, however, that JHTSI or SBBT must contemporaneously
submit the dispute for arbitration on the merits as provided herein and the
submission to the court shall not waive the right to arbitration.

 

  10.3. Mediation. If a dispute is not resolved by direct negotiation, as
provided hereinabove, either party may demand mediation. In the event mediation
is demanded, it shall take place with a mediator to be agreed upon by the
parties. In the event the parties are unable to agree upon a mediator, one will
be appointed by the AAA. The mediation will take place in New York, New York, or
such other place as the parties may agree. A demand for mediation will not
preclude a party from filing a demand for arbitration, but the parties will
agree to a stay of any arbitration proceedings for a period of a minimum of
three months from the date mediation is demanded to permit the mediation to take
place.

 

  10.4. Governing Law. All matters relating to arbitration will be governed by
the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). Except to the extent
governed by the Federal Arbitration Act, the United States Trademark Act of 1946
(Lanham Act, 15 U.S.C. §§1051 et seq.), or other federal law, this Agreement and
all claims arising from the relationship between JHTSI and SBBT will be governed
by the laws of the state of New York without regard to its conflict of laws
principles.

 

  10.5. Consent to Jurisdiction. Each party agrees that the other party may
institute any action against it (which is not required to be arbitrated
hereunder) and any action to confirm or to enforce an arbitration award
hereunder in any state or federal court of competent jurisdiction located in the
city of New York, state of New York and irrevocably submits to the jurisdiction
of such courts and waives any objection it may have to either the jurisdiction
of or venue in such courts.

 

  10.6. Waiver of Jury Trial. JHTSI and SBBT irrevocably waive trial by jury in
any action, proceeding or counterclaim, whether at law or in equity, brought by
either of them against the other party.

 

11. No Joint Venture.

This Agreement or any acts pursuant hereto shall not constitute a joint venture
or create a partnership, agency or employment relationship between the parties.
Except as expressly provided in this Agreement, no party shall have, or hold
itself out as having, any right, power or authority to act or create any
obligation, express or implied, on behalf of the other.

 

12. Audit Rights.

 

  12.1. During the Term and for a period of one year thereafter, SBBT shall
(a) maintain reasonably adequate books and records with respect to any fees or
compensation to be provided to JHTSI hereunder and otherwise with respect to its
obligations hereunder; (b) upon reasonable written request, provide access to
such books and records to JHTSI and its authorized agents (including, but not
limited to, its auditors); and (c) cooperate with, and provide to, JHTSI and
such agents such assistance as they reasonably may require. JHTSI shall pay for
the expenses associated with the conduct of such audit, provided that if such
audit reveals an underpayment by SBBT of more than five percent (5%) of any
amount due hereunder, then SBBT shall, promptly upon JHTSI’s request, tender the
amount of such underpayment to JHTSI and reimburse JHTSI for such audit
expenses.

 

11



--------------------------------------------------------------------------------

  12.2. During the Term and for a period of one year thereafter, JHTSI shall
(a) maintain reasonably adequate books and records with respect to its
obligations hereunder; (b) upon reasonable written request, provide access to
such books and records to SBBT and its authorized agents (including, but not
limited to, its auditors); and (c) cooperate with, and provide to, SBBT and such
agents such assistance as they reasonably may require. SBBT shall pay for the
expenses associated with the conduct of such audit, provided that if such audit
reveals an inaccurate calculation of Applicable Customers of more than five
percent (5%) for any Tax Season, then JHTSI shall, promptly upon SBBT’s request,
reimburse SBBT for such audit expenses. In addition, JHTSI acknowledge and agree
that JHTSI and the EROs shall be subject to audit, examination and review by the
banking agencies having jurisdiction over SBBT, including without limitation the
Office of the Comptroller of the Currency, to the extent provided by law.

 

13. Survival.

Upon the expiration or termination of this Agreement in accordance with the
provisions of Article 5, no party shall remain liable to the other, except with
respect to Article 1 (to the extent JHTSI’s right to receive payment has
accrued), 7.1, 7.2, 8.1, 8.2, 8.3, 9.1, 9.2, and Articles 10, 12, this Article
13, and Article 14, all of which shall survive the expiration and termination
hereof.

 

14. Miscellaneous.

 

  14.1. Assignment. This Agreement is binding on, and shall inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.
Neither party may assign its rights or obligations under this Agreement (other
than in the context of a change in control of a party) without the prior written
consent of the other party.

 

  14.2. Notices. Any notice permitted or required hereunder shall be in writing
and shall be deemed to have been given (i) on the date of delivery if delivery
of a legible copy was made personally or by facsimile transmission or (ii) on
the second business day after the date on which mailed by registered mail,
certified mail, return receipt requested, addressed to the party for whom
intended at the address set forth below or such other address, notice of which
is given herein.

If to SBBT:

Santa Barbara Bank & Trust

5770 Oberlin Drive

San Diego, CA 92121

Attn: Rich Turner

         Senior Vice President/RAL Program Director

with a copy to:

Pacific Capital Bank, N.A.

1021 Anacapa Street

Santa Barbara, California 93101

Attn: Frederick W. Clough, Esq.

         General Counsel

 

12



--------------------------------------------------------------------------------

If to JHTSI:

Jackson Hewitt Technology Services Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attn: Bill SanGiacomo

         Group Vice President, Financial Products

with a copy to:

Jackson Hewitt Inc.

3 Sylvan Way

Parsippany, NJ 07054, Attn: Office of the General Counsel

 

  14.3. Severability; Construction. The parties agree that if any provision of
this Agreement shall be determined by any court of competent jurisdiction to be
void or otherwise unenforceable, then such determination shall not affect any
other provision of this Agreement, all of which other provisions shall remain in
effect. If any provision were capable of two constructions, one of which would
render the provision valid and the other invalid, then the provision shall have
the meaning that renders it valid. In the event that any provision hereof
pertaining to fees, commissions or underwriting criteria is held to be invalid,
then the parties shall endeavor in good faith the redesign the Program or the
terms thereof in a manner consistent with the intent and economic effect of this
Agreement.

 

  14.4. Waiver. No waiver of any breach of this Agreement shall be effective
unless in writing and signed by an authorized representative of the waiving
party. The waiver of any breach hereof shall not operate or be construed as a
waiver of any other or subsequent breach.

 

  14.5. Integration; Subordination of JHTSI Obligations. This Agreement,
together with the Exhibits hereto and all agreements or documents related hereto
or delivered hereunder and the Program Agreement express fully the entire
understanding and agreement of the parties concerning the subject matter hereof,
and all prior understandings or commitments of any kind, whether oral or
written, concerning such subject matter are hereby superseded (other than those
obligations which, by their terms and nature, survive termination or
expiration).Whenever it states in this Agreement that JHTSI shall cause the EROs
to perform any act or do any thing, and such performance is also required of the
ERO by the terms of the SBBT Financial Product Agreement by and between the ERO
and SBBT, the provisions of the SBBT Financial Product Agreement shall control
and JHTSI’s obligations shall be subordinate to the obligations of the ERO.

 

  14.6. Amendment. This Agreement may not be amended or modified other than by a
written agreement executed by both parties.

 

  14.7. Headings. Headings used in this Agreement are for convenience of
reference only and do not define, interpret, describe the scope of or otherwise
affect any provision hereof.

 

  14.8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed one and the same instrument.

 

  14.9. Further Assurances. From time to time following the execution of this
Agreement, each party agrees to do such things and execute and deliver such
documents as may reasonably be necessary to effectuate the intent and purposes
of this Agreement.

 

  14.10. No Third Party Beneficiaries. This Agreement has been made for the sole
benefit of SBBT and JHTSI and is not intended to, and shall not, confer any
benefit or rights upon, nor may it be enforced by, any other person.

 

13



--------------------------------------------------------------------------------

  14.11. Publicity; Disclosure. Neither party shall issue any press release
relating to this Agreement without the prior consent of the other party. Each
party hereto shall be permitted to disclose this Agreement to the extent such
party determines that such disclosures is required by Applicable Law.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by a duly
authorized officer of each party as of the date set forth above.

 

SANTA BARBARA BANK & TRUST,

a division of Pacific Capital Bank, N.A,

a National Banking Association

   

JACKSON HEWITT TECHNOLOGY SERVICES, INC.,

a Delaware corporation

By:  

/s/ Richard H. Turner

    By  

/s/ Bill San Giacomo

  Richard H. Turner       Bill San Giacomo   Senior Vice President, RAL Program
Director       Group Vice President, Financial Products

 

14



--------------------------------------------------------------------------------

Exhibit A

[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

[*]